As filed with the Securities and Exchange Commission on August 30, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 Registrant's telephone number, including area code Date of fiscal year end:September 30, 2010 Date of reporting period:June 30, 2010 Item 1. Schedules of Investments. Chase Growth Fund Schedule of Investments at June 30, 2010 (Unaudited) Shares Value COMMON STOCKS - 95.6% Auto/Auto Parts - 1.6% O'Reilly Automotive, Inc.* $ Beverage - 1.5% Companhia de Bebidas das Americas - ADR Broadcast Media - 1.5% DIRECTV - Class A* Chemicals - Specialty - 1.2% Lubrizol Corp. Computer Hardware - 7.9% Apple Inc.* Hewlett Packard Co. Computer Software - Desktop/Small Business - 5.4% Intuit Inc.* Microsoft Corp. Computer - Storage - 6.0% EMC Corp.* NetApp, Inc.* Conglomerates - 7.0% 3M Co. United Technologies Corp. Drugs - Generic - 2.3% Hospira Inc.* Drugs - Proprietary - 2.0% Allergan, Inc. Electrical Equipment - 1.8% Cooper Industries PLC Electrical Instruments - 0.7% Waters Corp.* Energy/Oil & Gas Exploration & Production - 1.9% Newfield Exploration Co.* Food - 2.6% General Mills, Inc. Footwear - 2.0% NIKE, Inc. - Class B Health Care Distribution - 5.8% AmerisourceBergen Corp. McKesson Corp. Health Care Products - 1.8% Life Technologies Corp.* Health Care Services - 3.1% Express Scripts, Inc.* Household Products - 1.7% Colgate-Palmolive Co. Industrial Distributors - 1.8% W.W. Grainger, Inc. Luxury Goods - 2.6% Coach, Inc. Machinery - 2.1% Danaher Corp. Medical Products - 1.1% ResMed Inc.* Metals - Precious - 5.6% Barrick Gold Corp.+ Newmont Mining Corp. Railroad - 3.3% Union Pacific Corp. Restaurants - 8.8% McDonald's Corp. Starbucks Corp.* Yum! Brands, Inc. Retail - Apparel - 2.1% Urban Outfitters, Inc.* Retail - Discount - 6.1% Ross Stores Inc. TJX Companies, Inc. Service Companies - 2.9% Cognizant Technology Solutions - Class A* Telecommunication Equipment - 1.4% American Tower Corp. - Class A* TOTAL COMMON STOCKS (Cost $456,763,973) SHORT-TERM INVESTMENTS - 3.7% AIM STIT Treasury Portfolio - Institutional Class, 0.04%# TOTAL SHORT-TERM INVESTMENTS (Cost $19,036,907) Total Investments in Securities (Cost $475,800,880) - 99.3% Other Assets in Excess of Liabilities - 0.7% NET ASSETS - 100.0% $ ADR - American Depositary Receipt * Non-income producing security. +U.S. traded security of a foreign issuer. # Rate shown is the 7-day yield as of June 30, 2010. The cost basis of investments for federal tax purposes at June 30, 2010 was as follows**: Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ **Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Summary of Fair Value Exposure at June 30, 2010 (Unaudited) The Fund has adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for majority security types.These inputs are summarized in the three broad levels listed below: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. · Level 2 - Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. · Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s securities as of June 30, 2010: Level 1 Level 2 Level 3 Total Equity Consumer Discretionary $ $
